Citation Nr: 0503353	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The current appeal arises from a February 2003 determination 
by the Manila, Republic of the Philippines, VA Regional 
Office (RO) in which the RO determined that the appellant was 
ineligible for VA benefits, on the basis that her decedent 
spouse did not have qualifying military service.  The 
appellant's husband died in November 1991.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In support of her claim, the appellant submitted additional 
evidence in July 2004.  The Agency of Original Jurisdiction 
(AOJ) did not review this evidence nor did the appellant 
waive initial review by the AOJ.  As such, this claim must be 
returned to the AOJ for appropriate review.  

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
action:

The AOJ should review the claim on appeal in 
light of the newly submitted evidence.  If 
any issue remains denied, the appellant 
should be provided with a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


